Mathews, J.
. delivered the opinion of the court. This case is before the court on a motion to dismiss the appeal. The appellee rests his application on two grounds, 1st that the appeal was improperly taken as being from the refusal of the Judge to appoint the appellant tutor to certain minor children, named in his petition; 2d, that it was not taken within the time limited by law.
As we are clearly of opinion that the ap-pellees were supported by the last ground assumed, it is needless to examine the first-See Lou. Code, Art. 289.
It is therefore ordered that this appeal be dismissed at the costs of the appellant.